Case 4:19-cv-04078-BAB Document 16                Filed 06/16/20 Page 1 of 1 PageID #: 785



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

GREGORY C. HORTON                                                                    PLAINTIFF

vs.                                 Civil No. 4:19-cv-04078

COMMISSIONER, SOCIAL                                                               DEFENDANT
SECURITY ADMINISTRATION

                                        JUDGMENT

       Comes now the Court in accordance with the Memorandum Opinion entered in the above-

styled case on today’s date, and hereby considers, orders, and adjudicates that the decision of the

Commissioner of the Social Security Administration is AFFIRMED, and Plaintiff’s Complaint is

hereby dismissed with prejudice.

       IT IS SO ORDERED this 16th day of June 2020.



                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE
